MORRIS PUBLISHING OBTAINSEXTENSION OF FORBEARANCE PERIODON OVERDUE INTEREST PAYMENTS AUGUSTA, Ga.—August 28, 2009— Morris Publishing Group, LLC announced today that it has obtained an extension until September 4, 2009 to make twosemi-annual interest payments of $9.7 millionon its senior subordinated notes originally dueFeb. 1, 2009 and August3, 2009. The holders of more than 80 percent of the outstanding amount of senior subordinated notes have agreed to extend the forbearance period for these payments. Morris Publishing's senior bank group also agreed to extend until September 4, 2009 the waiver of the cross defaults arising from the overdue interest payments on the senior subordinated notes and waived any defaults that may occur from Morris Publishing’s and Morris Communications’ failure to meet the financial covenants under the Credit Agreement as of the end of the second quarter of 2009. Morris Publishing Group, LLC is a privately held media company based in Augusta, Ga. Morris Publishing currently owns and operates 13 daily newspapers as well as nondaily newspapers, city magazines and free community publications in the Southeast, Midwest, Southwest and Alaska. For more information, visit our Web site, morris.com. For further information, please contact: Craig S. Mitchell Senior Vice President of Finance Morris Communications Company, LLC
